Per Curiam.
Error was assigned upon an interlocutory order refusing to enjoin a sheriffs’ sale. At the hearing in the Supreme Court the case was submitted on briefs. Subsequently, on the basis of statements in the brief of counsel for the defendants in error, to the effect that no supersedeas was granted and that the sale had taken place, a rule nisi was issued, calling upon the plaintiff in error to deny or affirm whether the sale had taken place, and to show cause why the bill of exceptions should not be dismissed. The attorney of record for the plaintiff in error filed an answer, refusing to admit or deny the consummation of the sale, and insisting that the Supreme Court was without jurisdiction to inquire into the matter and should decide the case on its merits. Held, that the Supreme Court had jurisdiction to issue the rule nisi, and to require the plaintiff in error to state as a fact whether the sale .by the sheriff had already occurred; and the answer by counsel for plaintiff in error being evasive on that point, the writ of error will be dismissed. Henderson v. Hoppe, 103 Ga. 684 ( 30 S. E. 653); Garter v. Gahrels, 136 Ga. 177 (71 S. E. 3).

Writ 1>f error dismissed.


All the Justices concur.